Ms. Eva White, Director Crawford County Library system 11 North Twelfth Street Van Buren, AR 72956
Dear Ms. White:
You have requested approval, pursuant to A.C.A. § 13-2-407, of an Interlocal Cooperation Agreement between Crawford County, Arkansas and the City of Van Buren, Arkansas. Under the terms of this agreement, the parties agree generally concerning the creation and continuance of a library system. An agreement of this nature is authorized by A.C.A. §13-2-407. Although the statute does not specify the particular type of interlocal agreement that is authorized, I will analyze your proposed agreement under the Interlocal Cooperation Act [A.C.A. § 25-20-101 etseq.].
The Interlocal Cooperation Act requires that interlocal agreements for joint or cooperative action specify the following items:
(1) The duration of the agreement;
(2) The purposes of the agreement;
  (3) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for it;
  (4) The methods of accomplishing termination of the agreement and for the disposal of property (if any) upon termination;
(5) Any other necessary and proper matters.
A.C.A. § 25-20-104(c).
In addition, if the interlocal agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, it must specify the following items:
  (1) The provision for an administrator or a joint board that will be responsible for administering the joint or cooperative undertaking;
  (2) The manner of acquiring, holding, and disposing of real and personal property (if any) used in the joint or cooperative undertaking.
A.C.A. § 25-20-104(d).
The agreement that you have submitted must specify all of the above-listed items.
Having analyzed the agreement you have submitted, I find that it meets the above-outlined requirements of the law, and is therefore hereby approved in its current form.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh